Citation Nr: 0724972	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to aid and attendance benefits on an accrued 
basis.



WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The appellant's husband was a member of the Philippine 
Commonwealth Army and the recognized guerrillas from November 
2, 1941, to January 5, 1942, and from September 23, 1944, to 
September 23, 1946.  The veteran was born in 1917; he died in 
August 2003.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in February 2004. 

In a decision in June 2006, the Board denied entitlement to 
non-service-connected death pension benefits.   The Board 
remanded the case for procedural and substantive development 
relating to the two remaining appellate issues shown on the 
front cover of this decision.



FINDINGS OF FACT

1.  At the time of his death, the veteran had service 
connection for residuals of gunshot wound to the left forearm 
with injury to Muscle Groups VII and VIII, limitation of 
motion of all digits of the left hand and injury to the ulnar 
and median nerves, rated as 50 percent disabling; and 
residuals of gunshot wound to the left forearm with 
limitation of motion of the left wrist, rated as 10 percent 
disabling.  A total rating based on individual 
unemployability (TDIU) was in effect from February 2, 1999.

2.  The veteran's death certificate indicated that his death 
on August [redacted], 2003, was due to cardiopulmonary arrest 
(immediate cause); acute myocardial infarction and non-ST 
elevation (antecedent cause); coronary artery disease in 
congestive heart failure (underlying cause); with community 
acquired pneumonia high risk, and acute renal failure, 
multifactorial, shown as significant contributing conditions.

3  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service or to service-connected 
disabilities.

4.  At the time of his death, the veteran had a claim pending 
for aid and attendance benefits; the appellant has pursued 
that claim on an accrued-benefits basis.

5.  Competent medical evidence and opinion does not sustain 
that the veteran required the regular aid and attendance at 
the time of his death.



CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor is there a basis for a presumption that 
it was so incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303(a)(c), 3.307, 3.309, 3.310, 3.312 (2006).

2.  The criteria for aid and attendance benefits on an 
accrued basis are not met.  38 U.S.C.A. §§ 1114(k), 5103(a), 
5103A, 5107, 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.100, 3.159, 3.350(b), 3.352(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for aid and attendance benefits, 
to include a VA Form 9, prior to his death.   Notices had 
gone to the claimant with regard to what required.  His 
family filed for those same benefits, on an accrued basis, 
after his death in August 2003.  The claim for death benefits 
was also filed at the time of submission of the death 
certificate within days of his death.  Throughout this period 
of time, the claimant was informed by various communications 
to include development letters in September 2003, and an SOC 
and SSOCs, as to what was of record and what was required to 
substantiate the claims.  

The action taken by the VARO to deny the several claims 
including entitlement to service connection for the cause of 
death claim was in February 2004.  The claimant was informed 
as to the denial of claims for accrued benefits and cause of 
death in June 2004 and disagreed therewith.  An SOC was 
issued in July 2004.  The VA Form 9 was filed in August 2004.  
Additional private evaluative reports were submitted.  
Moreover, the claimant and her son provided testimony at a 
hearing in August 2004.  SSOC's were issued in August and 
October 2004.  Additional terminal clinical records were 
submitted.

In June 2006, the Board remanded the case, in pertinent part, 
for development of the evidence to include VCAA notifications 
and a medical opinion on the pending issues.

In August 2006, comprehensive VCAA notifications were issued 
indicating what was of record and what was required.  
Additional copies of terminal records were received, and a VA 
medical opinion was obtained.  An SSOC was issued in April 
2007.  

Throughout, the VARO also entered into the file a number of 
private and VA treatment and examination records including as 
specifically designated by the veteran, and in particular, 
extensive data about his employment situation.  The veteran 
was notified of what was of record and what additional 
evidence was needed to substantiate the claims prior to his 
death, and the claimant since then.  And throughout, 
including since the remand, additional evidence has been 
subsequently obtained.  Throughout, SSOCs and letters (as 
well as the remand by the Board) have comprehensively advised 
of what action was being taken, what evidence was of record, 
and what was required.  The claimant has suitably responded 
with additional data and some duplicates of that previously 
of record.

In one way or another since filing the claims, the claimant 
has been notified that VA would obtain pertinent data to 
include VA records, and records of other Federal agencies or 
that claimant could submit private medical records or 
authorize VA to obtain private medical records on their 
behalf and to submit more evidence, to include any in their 
possession.  The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.   

Any absence of information was harmless error, and to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as effective date, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  In 
addition, claimants have not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

The Board finds that the content of the letters provided to 
the claimants complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification with regard to 
a part of a current claim was perhaps in part not technically 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
Claimants were advised of opportunities to submit additional 
evidence including as part of the Board's remand after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claims. 

In addition, it appears that all obtainable evidence 
identified as relative to the claims has been obtained and 
associated with the claims file, and claimant has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the claimant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to the claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Another 
such remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Board finds that the claimant has been given every 
reasonable opportunity to participate and has, in fact, 
actively participated in the documentation and pursuit of the 
claim.

II.  Applicable Law

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Service connection may 
also be granted on a presumptive basis for certain chronic 
disabilities, including coronary artery disease, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

Special monthly compensation (SMC) is a special statutory 
award that may be granted in addition to awards based on the 
schedular evaluations provided by the diagnostic codes in 
VA's rating schedule. SMC at the "k" rate pursuant to 38 
U.S.C.A. § 1114(k) is warranted when there is anatomical loss 
or loss of use one foot, or when the veteran has been 
rendered permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  See also 38 C.F.R. § 
3.350(b).

Factors for A&A entitlement include that the service- 
connected disabilities cause one to be "bedridden," 
interfere with the ability to undertake activities of daily 
living such as the ability to feed or dress oneself, maintain 
ordinary cleanliness, adjust prosthetic appliances, attend to 
the wants of nature, or an inability to protect oneself from 
the hazards and dangers incident to the daily environment.  
38 C.F.R. § 3.352(a).

Pursuant to 38 C.F.R. § 3.350(1), the special monthly 
compensation provided by 38 U.S.C.A. § 1114(s) is payable 
where the veteran has a single service-connected disability 
rated as 100 percent and:  (1) Has additional service- 
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service- connected disability and involving different 
anatomical segments or bodily systems; or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 
560 (1996).

As to accrued benefits, they include those the veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death 
of a veteran, any accrued benefits are payable to his spouse, 
or to others if the spouse is not alive.  38 U.S.C.A. § 
5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence 
contained in the claims file at the time of the veteran's 
death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. 
App. 353, 360-361 (1993).




Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121; see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after 
the date of death.  Since that occurred in this case, other 
recent refinements in the law with regard to filing of such 
claims are not applicable herein.

A review of the claims file indicates that the veteran's 
claim for A&A was filed during his lifetime and pending at 
the time of his death.  See 38 C.F.R. § 3.160(c) (defining 
"pending claim" as an application that has not been finally 
adjudicated); 38 C.F.R. § 3.160(d) (defining "finally 
adjudicated claim' as one that has been allowed or disallowed 
by the agency of original jurisdiction and become final by 
expiration of the one-year period after date of notice or by 
denial on appellate review).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Pursuant to the Board remand, the case was reviewed en toto, 
and opinions were rendered.


III.  Factual Background

Prior documentation is in the file for comparative purposes.  
Periodic evaluations were undertaken as to residuals of his 
in-service injuries.  No heart or associated problems were 
identified in service or on VA examination in 1949.

A private physician's statement in 1954 indicated that the 
veteran's heart was then normal.  He was found to have 
minimal pulmonary tuberculosis.  

Another private physician reported in 1955 that his blood 
pressure was 140/90.  Pertinent diagnoses included minimal 
PTB and normal heart with hypertension.

On VA examination in 1957, blood pressure was 124/80.  Heart 
was normal.  Service connection was denied during the 
veteran's lifetime (1957) for pulmonary tuberculosis (PTB).  
On VA examination in 1975, blood pressure was 180/100.

A private physician reported in 1979 that the veteran had 
various ailments including hypertension and cerebral 
encephalopathy.

On VA examination in 1986, blood pressure was 170/90.

Various photos are in the file, including one from 1990 
showing the veteran holding a sign with his name in the right 
hand.  Another set of photos from 1996 at the time of the 
Field Investigation shows the veteran holding signs in front 
of himself with both hands.

On VA examination in 1999, it was noted that he had been 
known to be hypertensive since 1970, for which he was taking 
Aldomet.  He was reported to have been hospitalized in 1975 
due to the hypertension and nose bleeding.  His limitations 
of motion, his limited education and lack of work, and other 
factors were recorded.  Subsequently, in a rating action in 
October 2000, a TDIU was assigned with a 60 percent rating 
assigned for the service-connected gunshot wound residuals.

In January 2001, the veteran filed a claim for aid and 
attendance benefits.  In response, arrangements were made for 
a VA examination.  He was accompanied to the VA examination 
in 2001 by his granddaughter.  The complete results of the 
examination are of record.

A private physician submitted a statement dated in May 2001 
to the effect that the veteran had a number of disabilities 
including hypertension, arteriosclerosis heart disease, 
rheumatoid arthritis and hypersensitivity reaction.

A statement was submitted by a grandchild relating to the 
grandfather (veteran)'s need for help.

From a Field Examination in December 2001, a photo shows the 
veteran holding a sign in front of himself with his right 
hand.

A rating action by the VARO in May 2002 denied his claim for 
aid and attendance benefits.  He was so informed in 
correspondence in May 2002.  He indicated his dissatisfaction 
with that decision; a SOC was issued in October 2002.

Statements from two private physicians in 2002 referred to 
the veteran's impaired vision as well as atherosclerotic 
cardiovascular disease and coronary artery disease.

The veteran filed his Substantive Appeal, a VA Form 9, on the 
A&A issue in November 2002.  He was informed as to what was 
required, and that additional evaluations would be 
undertaken.

VA examination report is of record from May 2003.  He was 
felt to have age-related cognitive decline.  He was unstable 
in walking and used a cane.  He was able to do certain 
functions like feed himself, dress himself, perform his 
toilet at his bedside, all with some difficulty.  The 
comprehensive clinical findings are of record.

A private physician's statement in July 2003 referred to the 
veteran's increased weakness on examination.  The physician 
said that he could not attend to the personal call of nature 
for himself due to the gunshot wound residuals.

The VARO was notified on August 11, 2003, of the veteran's 
death on August [redacted], 2003.

In July 2003, the veteran had asked for a determination of 
incomptency so someone could be named to assist him 
financially.  That proposal was made officially on August 16, 
2003.  However, that issue became moot at his death.  Shortly 
thereafter, a claim was filed for there herein concerned and 
other benefits.

Extensive duplicate copies of private medical information 
from just prior to the veteran's death, and his terminal 
hospital records, are in the file.  

Pursuant to the Board's remand, a VA examiner evaluated the 
entire file and provided an assessment of the issues at hand.  
The examiner was specifically asked to opine as to (a) 
whether the veteran's service-connected disabilities made him 
helpless and rendered him housebound or need of aid and 
attendance prior to his death; and (b) did his service-
connected disabilities contribute to the cause of his death.  

The examiner noted that of record were private medical 
statements growing that the veteran had been identified in 
1999 by a physician's certification as having hypertension, 
hypertensive cardiovascular disease, coronary artery disease 
and osteoarthritis.  That physician was noted to have later 
certified that the veteran had coronary artery disease, 
hypertensive cardiovascular disease and pneumonia.  His 
terminal hospital and private care records had shown acute 
myocardial infarction, non ST elevation; congestive heart 
failure; hypertension, stage 2; CAP high risk; and benign 
prostatic hypertrophy; acute renal failure, multifactorial.  
The death certificate had indicated that his death on August 
[redacted], 2003, was due to cardiopulmonary arrest (immediate cause); 
acute myocardial infarction and non-ST elevation (antecedent 
cause); coronary artery disease in congestive heart failure 
(underlying cause); with community acquired pneumonia high 
risk, and acute renal failure, multifactorial, shown as 
significant contributing conditions.  The examiner also 
reviewed the prior VA and other examinations with regard to 
the veteran's gunshot wounds residuals.

The examiner opined as follows:

The veteran's service connected 
disabilities did not make him helpless at 
the time of his death and did not 
materially contribute to his death.

The veteran's [service-connected] 
disabilities involved his left wrist, 
hand and left arm function.  This was his 
non dominant hand but he likely required 
occasional assistance with the 
performance of daily activities.  
Examination during his (2001) VAE 
provided a diagnosis of left wrist and 
left forearm injury with a healed 
fracture on the same side.  Pictures 
found in his claims file taken in 1996, 
1999 and 2001 showed him sitting up and 
holding a sign board with his right hand 
(December 11, 2001).  His inability to 
use the left hand was documented during 
his VAE in 2001 and even if there was 
deterioration of this service connected 
condition at the time of his death, it 
would still make the use of the right 
hand possible.  The causes of death were 
mainly due to acute myocardial infarction 
from coronary artery disease, congestive 
heart failure, hypertension, pneumonia 
and acute renal failure.  The listed 
conditions causing his death did not 
involve the musculoskeletal system of the 
left upper extremity and therefore did 
not provide any impact on his death.

IV.  Analysis

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the time of his death, the veteran had service connection 
for residuals, gunshot wound to the left forearm with injury 
to Muscle Groups VII and VIII, limitation of motion of all 
digits of the left hand and injury to the ulnar and median 
nerves, rated as 50 percent disabling; and residuals, of 
gunshot wound to the left forearm with limitation of motion 
of the left wrist, rated as 10 percent disabling.  A TDIU was 
in effect from February 2, 1999.

The veteran's death certificate indicated that his death on 
August [redacted], 2003, was due to cardiopulmonary arrest (immediate 
cause); acute myocardial infarction and non-ST elevation 
(antecedent cause); coronary artery disease in congestive 
heart failure (underlying cause); with community acquired 
pneumonia high risk, and acute renal failure, multifactorial, 
shown as significant contributing conditions.

At the time of the veteran's death, he had a claim for 
entitlement to aid and attendance benefits pending.  The 
appellant filed for those benefits on an accrued basis.  She 
has also contended that his service-connected disabilities 
were contributors to his death.

There is no question but that the veteran's World War II 
gunshot wound residuals impacted his ability to fully cope in 
some arenas of daily life over the years, as reflected in his 
longstanding compensation ratings.  Since 1999, he has been 
found to be unemployable, reflecting that his service-
connected disabilities were considered to render him unable 
to work.  However, this is considerably different than 
finding that he was rendered helpless, housebound, or in 
regular need of aid and attendance (as defined within the 
above cited regulations) as a result thereof.  

In this regard, the evidence showed that his left upper 
extremity disabilities did in fact complicate some activities 
including full dressing of himself, etc.  However, otherwise, 
he clearly compensated with his dominant extremity, and was 
relatively able to get around.  This of course does not 
address the fact that he was not young at the time of his 
death, and he was experiencing significant heart and other 
disabilities which rendered him even less able to cope for 
himself.  Nonetheless, the evidence of record at the time of 
his death does not sustain, nor do the medical opinions of 
record support, that his service-connected gunshot wounds 
residuals necessitated his having aid and attendance.  A 
reasonable doubt is not raised in that regard; A&A benefits 
were not due him at the time of death, and accordingly, 
payment of such benefits on a accrued basis to the claimant 
is not warranted.

As for the more pivotal issue of whether his service-
connected disabilities caused or contributed to his death, 
the Board notes that the appellant has not identified that 
the veteran's heart problems were of service origin.  In any 
event, it must be noted that neither does the evidence 
sustain such an association.  He had longstanding 
hypertension before his death, but it was not shown in or 
within a year of service and was unrelated to his gunshot 
wounds.  In his 7th and 8th decades of life particularly, he 
developed significant and disabling heart disabilities of 
several varieties, and eventually developed associated 
problems as well with multiple organ failure.  

However, the aggregate evidence of record, including VA and 
private records which are entirely consistent with one 
another, and a specific thoughtful medical opinion concludes 
that conditions causing his death did not involve the 
musculoskeletal system of the left upper extremity, and the 
service-connected gunshot wound residuals did not provide any 
impact on his death.  The preponderance of the evidence is 
against the claim; accordingly, the doctrine of reasonable 
doubt is inapplicable and the appeal must be denied.  38 
U.S.C. § 5107(b); Gilbert, supra. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to aid and attendance benefits on an accrued 
basis is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


